Exhibit 10.29

 

AMENDMENT

TO

AMENDED AND RESTATED CAREMARK RX, INC. 1995 STOCK OPTION PLAN

EFFECTIVE NOVEMBER 15, 2000

 

The Amended and Restated Caremark Rx, Inc. 1995 Stock Option Plan (the “Plan”)
is hereby amended as follows:

 

1. Amendment Regarding Transferability of Nonqualified Stock Options.
Section 6.1(e)(2) of the Plan is hereby amended by deleting Section 6.1(e)(2) in
its entirety and substituting the following new Section 6.1(e)(2) therefor:

 

(2) Nonqualified Stock Options. No NQO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent not prohibited by any statute, rule or regulation
applicable to the Plan, the Options or the registration with the Securities and
Exchange Commission of the Common stock to be issued upon exercise of the
Option, the Committee may, in its discretion, authorize all or a portion of NQOs
granted to an optionee to be on terms which permit transfer by such optionee to
(i) the spouse, children or grandchildren of the optionee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iii) a partnership in which such Immediate Family Members
are the only partners, provided that (y) the Option Agreement pursuant to which
such NQOs are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section, and
(z) subsequent transfers of transferred NQOs shall be prohibited except those by
will or the laws of descent and distribution. Following transfer, any such NQOs
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this Plan, the term
“optionee” shall be deemed to refer to the transferee. The events of termination
of employment shall continue to be applied with respect to the original

 

1



--------------------------------------------------------------------------------

optionee, following which the NQOs shall be exercised by the transferee only to
the extent, and for the periods specified in Section 6.1(g). Notwithstanding the
foregoing, should the Committee provide that NQOs granted be transferable, the
Company by such action incurs no obligation to notify or otherwise provide
notice to a transferee of early termination of the NQO. In the event of a
transfer, as set forth above, the original optionee is and will remain subject
to an responsible for any applicable withholding taxes upon the exercise of such
NQOs.

 

2. Effective Date. The effective date of this Amendment shall be November 15,
2000.

 

3. Miscellaneous.

 

(a) Capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

(b) Except as specifically amended hereby, the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Amended and
Restated Caremark Rx, Inc. 1995 Stock Option Plan to be executed as of the
Effective Date.

 

CAREMARK RX, INC.

--------------------------------------------------------------------------------

Sara J. Finley, Corporate Secretary

 

2